Citation Nr: 1642949	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-33 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an upper back disorder (cervical spine and or thoracic spine), to include as secondary to the service-connected lumbar strain.

2.  Entitlement to an increased rating for service-connected post-concussion headaches, currently rated as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a traumatic brain injury (TBI).

4.  Entitlement to an initial rating in excess of 10 percent for service-connected left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2009, March 2011, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared before the undersigned Veterans Law Judge in July 2016 and delivered sworn testimony via video conference hearing in San Diego, California.

A January 2014 rating decision, in pertinent part, granted the Veteran service connection for left lower extremity radiculopathy and assigned a rating of 10 percent, effective December 4, 2012.  In February 2014 the Veteran expressed disagreement with the rating assigned.  An August 2014 statement of the case continued to deny the increased rating.  In September 2014 the Veteran filed a timely appeal as to this matter, but did not request a Broad hearing.  Accordingly, no testimony was taken on this matter at the 2016 hearing.  However, as the RO has not established a separate VACOLS entry for this issue, the Board takes jurisdiction over it, as it is not pending RO development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of entitlement to service connection for an upper back disorder, remand is required to obtain a VA examination.  VA has not met its duty to assist because it has not yet provided Veteran with an examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).

Service treatment records (STR) reveal that the Veteran suffered a head injury while playing basketball in April 1994 and January 1995.  A February 1994 STR noted that the Veteran fell out of his "rack" and suffered a laceration to his forehead.  As for current disability, records such as November 2010 VA X-rays have revealed degenerative spondylosis of the cervical spine, greatest at the C3-C4 level.  A July 1998 VA x-ray report noted mild thoracic scoliosis convexity.  At the 2016 Board hearing, the Veteran reported continuous symptoms and that his pain sometimes radiated up from his service-connected low back disability.  Accordingly, there are current disabilities, in-service events, and an indication that the disorders may be related to service or to a service-connected disability.  An examination is warranted.

Regarding the issues of entitlement to increased ratings for residuals of TBI and for post-concussion headaches, remand is required for a current VA examination based upon a review of relevant medical evidence.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The January 2014 VA examination is the most recent examination regarding TBI.  At the July 2016 Board hearing the Veteran testified that his TBI (in particular, his memory) symptoms had worsened since the last VA TBI examination.  Thus, it appears the Veteran's TBI disability may have worsened since January 2014.

As for the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, the Veteran has submitted additional statements in October 2016 indicating a worsening even from a July 2016 VA peripheral nerves examination.  These statements were submitted in conjunction with additional relevant post-examination medical records.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer, 10 Vet. App. 400.  Accordingly, remand for this issue is also required.  

As for the post-concussion headaches, at the July 2016 Board hearing the Veteran testified that his headaches had worsened since the last VA headaches examination in January 2014.  The Veteran, however, underwent a VA headaches examination in June 2016.  The Board notes that the RO has not yet to consider this new evidence, and the RO must issue a supplemental statement of the case (SSOC) as to this issue prior to consideration by the Board as the Veteran's substantive appeal was filed in 2012.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2015).



Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after September 30, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must identify all current disorders of the thoracic and cervical spine.  For each such disorder diagnosed, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that each disorder (a) had its onset in service or within one year thereafter, (b) is etiologically related to his active service, (c) is proximately due to or the result of the service-connected lumbosacral strain, or (d) was aggravated (made worse) by service-connected lumbosacral strain.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left lower extremity radiculopathy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire(s) for this disability.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected TBI and post-concussion headaches.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire(s) for this disability.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues on appeal must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




